DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
1.	Claims 1-17 are pending and currently under consideration for patentability.

Priority
2.	 Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on December 9, 2019 and February 12, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-19 and 22 of U.S. Patent No. 9,398,982. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1, 4-19 and 22 contain the additional limitations of the device further comprising a drainage tube for collection and drainage of the bodily substances from the patient, wherein the drainage tube is received in the through passageway of the porous element, and is thus more specific, in effect making the invention of patented claims 1, 4-19 and 22 a "species" of the "generic" invention of instant claims 1-17. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

6.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,456,511. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-17 contain the additional limitations of the device being configured for location of the porous element entirely within the body of the patient whereby the distal end of the through passageway faces away from the porous element in a direction into the interior of the body of the patient, and is thus more specific, in effect making the invention of patented claims 1-17 a "species" of the "generic" invention of instant claims 1-17. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Objections
7.	Claims 2-11, 13, 15 and 17 are objected to because of the following informalities:  
	Each of the dependent claims 2-11, 13, 15 and 17 requires a comma following the preamble, and each claim needs to refer back to “The device or method according to claim X” rather than the current “A device or method according to claim X.”  
Please amend each dependent claim according to the following example: 
Claim 2. ---[[ The device according to claim 1, wherein…---
Appropriate correction is required.

Allowable Subject Matter
8.	Claims 1-17 allowable over prior art.  
However, claims 1-17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-19 and 22 of U.S. Patent Nos. 9,398,982 and 10,456,511. Upon submission of a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), the nonstatutory double patenting rejections will be overcome, and claims 1-17 will be in condition for allowance. 

9.	The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Shippert (US 6,123,697).
Shippert, while teaching a device for applying a negative pressure to an inner luminal surface in the body of a patient to facilitate healing of a wound in the inner luminal surface, comprising: a flexible porous element with a peripheral outer face for contact with the wound, the outer face being defined between opposite proximal and distal ends of the flexible porous element; and a suction tube for being connected to a suction source externally of the patient’s body and which is in fluid communication with the flexible porous element, the flexible porous element having at least one through passageway extending from its proximal to its distal end for allowing the patient to breath, separately from any blood being drawn into the sponge through said outer face, fails to disclose or reasonably suggest alone or in combination, applying negative pressure to the wound via the outer face of the sponge upon operation of the suction source in a therapeutically effective amount to facilitate healing of a wound in an endoluminal surface, the flexible porous element having at least one through passageway extending from its proximal end to its distal end for passage of bodily substances of the patient through the flexible porous element separately from any exudate drawn from the wound into the flexible porous element through its said outer face by the applied negative pressure, wherein at least one of the proximal and distal ends of the flexible porous element are otherwise sealed against egress of the bodily substances into the porous element. 
This limitation not disclosed or rendered obvious by Shipper imparts a novel and non-obvious function of the claimed device and method, namely bodily substances are able to be drained and through the longitudinal passageway whilst the device remains in position and there is application of suction to the surrounding endoluminal wall for therapeutic healing of the wound, thereby separating those bodily substances from fluids drawn into the flexible porous element from the wound, reducing or avoiding clogging and/or fouling of the porous element, and associated loss of suction applied to the wound, as taught by Applicant on page 10, line 29 to page 11, line 2 of the Specification, as originally filed.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fogarty et al. (US 5,769,882) discloses methods and apparatus for conformably sealing prostheses within body lumens. 
Van Beek et al. (US 4,533,352) discloses a microsurgical flexible suction mat. 
Steward (US PGPUB 2008/0161778) discloses a fluid isolation device and method for treatment of fistulas.
Brennan (US 4,950,280) discloses a nasal tampon having a counter weight.
Skow (US 5,628,735) discloses a surgical device for wicking and removing fluid.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW J MENSH/             Primary Examiner, Art Unit 3781